Exhibit 10.5

 

 

Name: 

Mark Cosby

Number of Shares of Restricted Stock:  

18,943

Date of Grant:

February 28, 2019

THE MICHAELS COMPANIES, INC.

2014 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This agreement (this “Agreement”) evidences the grant of restricted shares of
Stock by The Michaels Companies, Inc. (the “Company”) to the individual named
above (the “Grantee”), pursuant to and subject to the terms of The Michaels
Companies, Inc. 2014 Omnibus Long-Term Incentive Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference. Except as
otherwise defined herein, each initially capitalized term used herein has the
meaning assigned to such term in the Plan.

1.         Grant of Restricted Stock. The Company hereby grants to the Grantee
on the date of grant set forth above (the “Date of Grant”) the number of shares
of restricted Stock set forth above (the “Restricted Stock”) on the terms
provided herein and in the Plan.

2.         Meaning of Certain Terms. Each initially capitalized term used but
not separately defined herein has the meaning assigned to such term in the Plan.
The following terms have the following meanings:

(a)        “Change of Control” means the occurrence of any of the following:
(i) any consolidation or merger of the Company with or into any other
corporation or other Person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Company), whether
or not the Company is a party thereto, in which the stockholders of the Company
immediately prior to such consolidation, merger, reorganization or transaction,
own capital stock either (A) representing directly, or indirectly through one or
more entities, less than fifty percent (50%) of the economic interests in or
voting power of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (B) that does not
directly, or indirectly through one or more entities, have the power to elect a
majority of the entire board of directors of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (ii) any stock sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as in effect from time to time), other than the Investors and their
respective affiliated funds, excluding, in any case referred to in clause (i) or
(ii) an initial public offering or any bona fide primary or secondary public






offering following the occurrence of an initial public offering; or (iii) a
sale, lease or other disposition of all or substantially all of the assets of
the Company.

(b)        “Investors” means Bain Capital Partners, LLC and The Blackstone
Group L.P.

(c)        “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

3.         Vesting. The term “vest” as used herein with respect to any share of
Restricted Stock means the lapsing of the restrictions described herein with
respect to such share. Unless earlier terminated, forfeited, relinquished or
expired, the Restricted Stock shall vest as follows:

(a)        Twelve and a half percent (12.5%) of the Restricted Stock shall vest
on each three (3) month anniversary of the Date of Grant, provided that, through
each such vesting date, (i) the Grantee has remained in continuous Employment
either (x) as interim Chief Executive Officer pursuant to the offer letter
agreement between the Grantee, Michaels Stores, Inc. and the Company, made and
entered into as of February 28, 2019 (the “Offer Letter”), or (y) through his
service as a member of the Company’s board of directors (the “Board”) (each of
clauses (x) and (y), “Qualifying Service”) and (ii) has not breached the
covenants set forth in Section 11 herein.

(b)        In the event (i) the Grantee’s Employment as interim Chief Executive
Officer pursuant to the Offer Letter is terminated by the Company without Cause
prior to the appointment of a new Chief Executive Officer of the Company,
(ii) the Grantee’s service on the Board is terminated without Cause, or
(iii) the Grantee is not re-elected to the Board and circumstances constituting
Cause do not exist (each of clauses (i), (ii), and (iii), a “Qualifying
Termination”): (x) if such Qualifying Termination occurs before May 28, 2019, a
pro-rata portion of the initial twelve and a half percent (12.5%) of the
Restricted Stock eligible to vest (based on the number of days the Grantee has
provided Qualifying Service in the three (3) months between the Date of Grant
and May 28, 2019), will vest in full on the date of the Grantee’s Qualifying
Termination and the remainder of the Restricted Stock award granted to the
Grantee hereunder will be forfeited on the date of the Grantee’s Qualifying
Termination; and (y) if such Qualifying Termination occurs on or after May 28,
2019, any unvested shares of Restricted Stock that are outstanding as of
immediately prior to the Qualifying Termination will vest in full on the date of
the Grantee’s Qualifying Termination.



-2-




(c)        In the event the Grantee’s Qualifying Service terminates for any
reason other than a Qualifying Termination (a “Non-Qualifying Termination”):
(x) if such Non-Qualifying Termination occurs before May 28, 2019, a pro-rata
portion of the initial twelve and a half percent (12.5%) of the Restricted Stock
eligible to vest (based on the number of days the Grantee has provided
Qualifying Service in the three (3) months between the Date of Grant and May 28,
2019), will remain outstanding and eligible to vest according to its original
vesting schedule set forth in Section 3(a) and  the remainder of the Restricted
Stock will be forfeited on the date of Grantee’s Non-Qualifying Termination; and
(y) if such Qualifying Termination occurs on or after May 28, 2019, any unvested
shares of Restricted Stock that are outstanding as of immediately prior to the
Non-Qualifying Termination, will vest according to the original vesting schedule
set forth in Section 3(a). Notwithstanding the foregoing, in the event the
Grantee breaches any of the restrictive covenants set forth in Section 11 below,
the Grantee will immediately forfeit the unvested portion of the Restricted
Stock award that the Grantee then holds.

(d)        In the event (i) the Restricted Stock (or any portion thereof) is
outstanding as of immediately prior to a Change of Control and the Administrator
provides for the assumption or continuation of, or the substitution of a
substantially equivalent award for, the Restricted Stock (or any portion
thereof) in accordance with Section 7(a)(i) of the Plan (the “Rollover Award”)
and (ii) the Grantee’s Employment is terminated by the Company (or its
successor) without Cause within the twelve (12) months following the Change of
Control, the Rollover Award to the extent still outstanding will vest in full on
the date of the Grantee’s termination of Employment.

4.         Forfeiture Risk. If the Grantee’s Qualifying Service ceases for any
reason, including death, any then outstanding and unvested Restricted Stock
acquired by the Grantee hereunder shall be treated as provided for in Sections
3(b), (c) or (d) above, as applicable. The Grantee hereby (a) appoints the
Company as his or her attorney-in-fact to take such actions as may be necessary
or appropriate to effectuate a transfer of the record ownership of any such
shares that are unvested and forfeited hereunder, (b) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Restricted Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (c) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture of any unvested Restricted Stock that
is forfeited hereunder.

5.         Retention of Certificates, etc. Any certificates representing
unvested Restricted Stock shall be held by the Company. If unvested Restricted
Stock is held in book entry form, the Grantee agrees that the Company may give
stop transfer instructions to the depository to ensure compliance with the
provisions hereof.



-3-




6.         Legend. All certificates representing unvested Restricted Stock shall
contain a legend substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS COMPANIES, INC. 2014 OMNIBUS LONG-TERM INCENTIVE PLAN, AS AMENDED, AND
A RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
THE MICHAELS COMPANIES, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN
THE OFFICES OF THE MICHAELS COMPANIES, INC.

As soon as practicable following the vesting of any such Restricted Stock, the
Company shall cause a certificate or certificates covering such shares, without
the aforesaid legend, to be issued and delivered to the Grantee. If any shares
of Restricted Stock or Stock are held in book-entry form, the Company may take
such steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such shares.

7.         Dividends, etc. The Grantee shall be entitled to (a) receive any and
all dividends or other distributions paid with respect to those shares of Stock
of which he or she is the record owner on the record date for such dividend or
other distribution, and (b) vote any shares of Stock of which he or she is the
record owner on the record date for such vote; provided, however, that any
property (other than cash) distributed with respect to a share of Stock (the
“associated share”) acquired hereunder, including without limitation a
distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated share, shall
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to such restrictions, and shall be
promptly forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the shares of Stock be placed in escrow or otherwise made subject to
such restrictions as the Administrator deems appropriate to carry out the intent
of the Plan. References in this Section 7 to Stock shall refer, mutatis
mutandis, to any shares of Restricted Stock.

8.         Sale of Vested Stock. The Grantee understands that he or she will be
free to sell any share of Restricted Stock once it has vested, subject to
(a) satisfaction of any applicable tax withholding requirements with respect to
the vesting or transfer of such share, (b) the completion of any administrative
steps (for example, but without limitation, the transfer of certificates) that
the Company may reasonably impose, and (c) applicable requirements of federal
and state securities laws. Shares of unvested Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of except as
the Administrator may provide.



-4-




9.         Certain Tax Matters. The Grantee expressly acknowledges the
following:

(a)        The Grantee has been advised to confer promptly with a professional
tax advisor to consider whether he or she should make a so-called
“83(b) election” with respect to the Restricted Stock. Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the Date of Grant. The Company has made no
recommendation to the Grantee with respect to the advisability of making such an
election.

(b)        If the Grantee decides to make an “83(b) election,” the Grantee
agrees to execute and deliver to the Company a copy of the Acknowledgement and
Statement of Decision Regarding Election Pursuant to Section 83(b) of the Code,
substantially in the form attached hereto as Exhibit A, together with a copy of
the Election Pursuant to Section 83(b) of the Code (the “Election Form”),
substantially in the form attached hereto as Exhibit B. The Election Form shall
be filed by the Grantee with the appropriate Internal Revenue Service office no
later than thirty (30) days after the Date of Grant. The Grantee should consult
with his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence and whether such a filing is desirable
under the circumstances.

(c)        The award or vesting of the Restricted Stock acquired hereunder, and
the payment of dividends with respect to such shares, may give rise to “wages”
subject to withholding. The Grantee expressly acknowledges and agrees that his
or her rights hereunder are subject to the Grantee promptly paying to the
Company in cash (or by such other means as may be acceptable to the Company in
its discretion, including, if the Administrator so determines, by the delivery
of previously acquired shares of Stock or shares of Stock acquired hereunder or
by the withholding of amounts from any payment hereunder) all taxes required to
be withheld in connection with such award, vesting or payment.

10.       Forfeiture/Recovery of Compensation. By accepting the Restricted Stock
the Grantee expressly acknowledges and agrees that his or her rights, and those
of any permitted transferee, of the Restricted Stock or of any Stock received
following the vesting of the Restricted Stock or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision) and Section 11 of this Agreement. Nothing in the preceding sentence
shall be construed as limiting the general application of Section 14 of this
Agreement.

11.       Non-Competition/Non-Solicitation. The Grantee hereby acknowledges that
the Company and its Affiliates have invested and continue to invest considerable
resources in developing Company Information (as defined below) and trade
secrets, and in establishing and maintaining relationships with customers,
employees, and vendors. The Grantee hereby further acknowledges that the award
of the Restricted

-5-




Stock is being furnished to the Grantee as good and valuable consideration,
among other consideration, in exchange for the below covenants, which are
necessary to protect the Company Information, trade secrets, and goodwill of the
Company and its Affiliates:

(a)        Non-Competition. The Grantee covenants and agrees that during the
Grantee’s Employment and for a period of the longer of (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this
Section 11(a)) (i) the remaining vesting period with respect to any Company
restricted stock awards held by Grantee or (ii) twelve (12) months following the
Grantee’s termination of Employment, whether such termination occurs at the
insistence of the Company or its Affiliates or the Grantee (for whatever
reason), the Grantee will not, directly or indirectly, alone or in association
with others, anywhere in the Territory (as defined below), own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, investor, principal, joint venturer,
shareholder, partner, director, consultant, agent or otherwise with, or have any
financial interest (through stock or other equity ownership, investment of
capital, the lending of money or otherwise) in, any business, venture or
activity that directly or indirectly competes, or is in planning, or has
undertaken any preparation, to compete, with the Business of the Company or any
of its Immediate Affiliates (any Person who engages in any such business venture
or activity, a “Competitor”), except that nothing contained in this
Section 11(a) shall prevent the Grantee’s wholly passive ownership of
two percent (2%) or less of the equity securities of any Competitor that is a
publicly-traded company. For purposes of this Section 11(a), the “Business of
the Company or any of its Immediate Affiliates” is that of arts and crafts
specialty retailer providing materials, ideas and education for creative
activities, as well as any other business that the Company or any of its
Immediate Affiliates conducts or is actively planning to conduct at any time
during the Grantee’s Employment, or with respect to the Grantee’s obligations
following his or her termination of Employment, the twelve (12) months
immediately preceding the Grantee’s termination of Employment; provided, that
the term “Competitor” shall not include any business, venture or activity whose
gross receipts derived from the retail sale of arts and crafts products
(aggregated with the gross receipts derived from the retail sale of arts and
crafts projects of any related business, venture or activity) are less than
ten percent (10%) of the aggregate gross receipts of such businesses, ventures
or activities. For purposes of this Section 11(a), the “Territory” is comprised
of those states within the United States, those provinces of Canada, and any
other geographic area in which the Company or any of its Immediate Affiliates
was doing business or actively planning to do business at any time during the
Grantee’s Employment, or with respect to the Grantee’s obligations following his
or her termination of Employment the

-6-




twelve (12) months immediately preceding the Grantee’s termination of
Employment.  For purposes of this Section, “Immediate Affiliates” means those
Affiliates which are one of the following: (i) a direct or indirect subsidiary
of the Company, (ii) a parent to the Company or (iii) a direct or indirect
subsidiary of such a parent.

(b)        Non-Solicitation. The Grantee covenants and agrees that during the
Grantee’s Employment and for a period of the longer of (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this
Section 11(b)) (i) the remaining vesting period with respect to any Company
restricted stock awards held by Grantee or (ii) twelve (12) months following the
Grantee’s termination of Employment, whether such termination occurs at the
insistence of the Company or its Affiliates or the Grantee (for whatever
reason), the Grantee shall not, and shall not assist any other Person to,
(i) hire or solicit for hire any employee of the Company or any of its Immediate
Affiliates or seek to persuade any employee of the Company or any of its
Immediate Affiliates to discontinue employment or (ii) solicit or encourage any
independent contractor providing services to the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with them; provided,
however, that after termination of the Grantee’s Employment these restrictions
shall apply only with respect to employees of, and independent contractors
providing services to, the Company or any of its Immediate Affiliates who were
such on the date that the Grantee’s Employment terminated or at any time during
the nine (9) months immediately preceding such termination date.

(c)        Goodwill and Company Information. The Grantee acknowledges the
importance to the Company and its Affiliates of protecting their legitimate
business interests, including without limitation the valuable Company
Information and goodwill that they have developed or acquired at considerable
expense. The Grantee acknowledges and agrees that in the course of the Grantee’s
Employment the Grantee has acquired: (i) confidential information including
without limitation information received by the Company (or any of its
Affiliates) from third parties, under confidential conditions, (ii) other
technical, product, business, financial or development information from the
Company (or any of its Affiliates), the use or disclosure of which reasonably
might be construed to be contrary to the interest of the Company (or any of its
Affiliates), or (iii) any other proprietary information or data, including but
not limited to identities, responsibilities, contact information, performance
and/or compensation levels of employees, costs and methods of doing business,
systems, processes, computer hardware and software, compilations of information,
third-party IT service providers and other Company or its Affiliates’ vendors,
records, sales reports, sales procedures, financial information, customer
requirements and confidential

-7-




negotiated terms, pricing techniques, customer lists, price lists, information
about past, present, pending and/or planned Company or its Affiliates’
transactions not publically disclosed and other confidential information which
the Grantee may have acquired during the Grantee’s Employment (hereafter
collectively referred to as “Company Information”) which are owned by the
Company or  its Affiliates and regularly used in the operation of its business,
and as to which precautions are taken to prevent dissemination to persons other
than certain directors, officers and employees and if disclosed, would assist in
competition against the Company or any of its Affiliates. The Grantee
understands and agrees that such Company Information was and will be disclosed
to the Grantee in confidence and for use only in performing work for the Company
or its Affiliates. The Grantee understands and agrees that the Grantee: (x) will
keep such Company Information confidential at all times, (y) will not disclose
or communicate Company Information to any third party, and (z) will not make use
of Company Information on the Grantee’s own behalf, or on behalf of any third
party. In view of the nature of the Grantee’s Employment and the nature of
Company Information the Grantee receives during the course of the Grantee’s
Employment, the Grantee agrees that any unauthorized disclosure to third parties
of Company Information would cause irreparable damage to the confidential or
trade secret status of Company Information. The Grantee further acknowledges and
agrees that the restrictions on his or her activities set forth above are
necessary to protect the goodwill, Company Information and other legitimate
interests of the Company and its Affiliates and that the Grantee’s acceptance of
these restrictions is a condition of receipt of the award of the Restricted
Stock, to which the Grantee would not otherwise be entitled, and the award of
the Restricted Stock is good and sufficient consideration to support the
Grantee’s agreement to and compliance with these covenants.

(d)        Remedies. In the event of a breach or threatened breach by the
Grantee of any of the covenants contained in in Section 11(a), 11(b) or 11(c):

(i)        the Grantee hereby consents and agrees that (x) any unvested Shares
and (y) all shares of Stock held by the Grantee following the vesting of the
Restricted Stock shall be forfeited effective as of the date of such breach or
threatened breach, unless sooner terminated by operation of another term or
condition of this Agreement or the Plan;

(ii)       the Grantee hereby consents and agrees that if the Grantee has sold
any shares of Stock upon or following the vesting of the Restricted Stock within
twelve (12) months prior to the date of such breach or threatened breach, the
Grantee shall pay to the Company the gross proceeds realized by the Grantee in
connection with such sale; and



-8-




(iii)      the Grantee hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

(e)        General. The Grantee agrees that the above restrictive covenants are
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The Company and the Grantee agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictive covenants. Should
a court of competent jurisdiction determine that the scope of any provision of
this Section 11 is too broad to be enforced as written, the Company and the
Grantee intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

12.       Form S‑8 Prospectus. The Grantee acknowledges that he or she has
received and reviewed a copy of the prospectus required by Part I of Form S‑8
relating to shares of Stock that may be issued under the Plan.

13.       Governing Law. Notwithstanding anything to the contrary in the Plan,
Section 11 of this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction, except where preempted by federal law. Both parties
hereby consent and submit to the jurisdiction of the state and federal courts in
Dallas County, Texas in all questions and controversies arising out of this
Agreement.

14.       Acknowledgments. By accepting the award of the Restricted Stock, the
Grantee agrees to be bound by, and agrees that the award of the Restricted Stock
is subject in all respects to, the terms of the Plan. The Grantee further
acknowledges and agrees that (i) the signature to this Agreement on behalf of
the Company is an electronic signature that will be treated as an original
signature for all purposes hereunder, and (ii) such electronic signature will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank]

 

 



-9-




Executed as of the ___ day of ___________, 2019

 

 

 

Company:

THE MICHAELS COMPANIES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Navin Rao

 

Title:

Vice President – Assistant General Counsel and Secretary

 

 

 

 

 

 

 

 

Grantee:

Name:

Mark Cosby

 

 

 

 

Address:

 

 

 

 



[Signature Page to Restricted Stock Agreement]




EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING ELECTION

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned, a purchaser of restricted shares of common stock (the
“Restricted Stock”) of The Michaels Companies, Inc., a Delaware corporation (the
“Company”), for cash pursuant to a Restricted Stock Agreement, dated as of [•],
between the undersigned and the Company (the “Restricted Stock Agreement”),
hereby states, as of the date of purchase of the Restricted Stock, as follows:

1.         The undersigned acknowledges receipt of a copy of the Restricted
Stock Agreement. The undersigned has carefully reviewed the Restricted Stock
Agreement.

2.         The undersigned either [check as applicable]:

____ (a) has consulted, and has been fully advised by, the undersigned’s own tax
advisor, __________________________________________, whose business address is
______________________________________, regarding the federal, state and local
tax consequences of purchasing the Restricted Stock under the Restricted Stock
Agreement, and particularly regarding the advisability of making elections
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and pursuant to the corresponding provisions, if any, of applicable
state laws; or

____ (b) has knowingly chosen not to consult such tax advisor.

3.         The undersigned hereby states that the undersigned has decided to
make an election pursuant to Section 83(b) of the Code and is submitting to the
Company together with the undersigned’s  executed Restricted Stock Agreement, a
copy of an executed election form which is attached as Exhibit B to the
Restricted Stock Agreement.

4.         Neither the Company nor a representative of the Company has made any
warranty or representation to the undersigned with respect to the tax
consequences of his or her purchasing the Restricted Stock pursuant to the
Restricted Stock Agreement or of the making or failure to make an election
pursuant to Section 83(b) of the Code or corresponding provisions, if any, of
applicable state law.

5.         The undersigned is also submitting to the Company, together with the
undersigned’s executed Restricted Stock Agreement, a copy of an executed
election form, if an election is made, by the undersigned pursuant to provisions
of state law corresponding to Section 83(b) of the Code, if any, that apply to
the purchase of the Restricted Stock by the undersigned.

 

 

 

 

Date:

 

 

 

 

 

 

Investor

 





 




EXHIBIT B

ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.

1.         The name, taxpayer identification number, address of the undersigned,
and the taxable year for which this election is being made are:

 

 

Taxpayer’s Name:

 

 

 

 

Taxpayer’s Social Security Number:

 

 

 

 

Address:

 

Taxable Year:  Calendar Year 2019

2.         The property that is the subject of this election
is ________________ unvested shares of common stock (the “Unvested Award”) of
The Michaels Companies, Inc., a Delaware corporation (the “Company”),
representing restricted shares of common stock of the Company (“Restricted
Shares”).

3.         The Unvested Award was transferred to the undersigned
on ________________.

4.         The Unvested Award is subject to the following restrictions: 
(a) restrictions on vesting based on continued service or compliance with
restrictive covenants through the applicable vesting date, (b) immediate
forfeiture upon a termination of employment with the Company or an affiliate for
cause or a breach of a restrictive covenant, and (c) restrictions should the
undersigned wish to transfer the Unvested Award (in whole or in part).

5.         The fair market value of the Unvested Award at the time of transfer
(determined without regard to any restrictions other than a nonlapse restriction
as defined in Section 1.83‑3(h) of the Income Tax Regulations) is
$________________.

6.         For the Unvested Award transferred, the undersigned paid
$________________.

7.         The amount to include in gross income is $________________.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the property was transferred.

 

 

 

 

Date:

 

 

 

 

 

 

Taxpayer

 

 

